Citation Nr: 9933133	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for a service-connected 
left wrist disability, currently evaluated 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to October 
1958.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO decision which denied an increase in 
a 10 percent rating for service-connected residuals of a 
fracture of the left wrist; the veteran appealed for an 
increased rating.  A personal hearing was held before an RO 
hearing officer in February 1999.  In an April 1999 decision, 
the RO granted an increased 20 percent rating for service-
connected residuals of a fracture of the left wrist with 
paresthesia of the ulnar nerve distribution.


FINDINGS OF FACT

The service-connected residuals of a fracture of the left 
wrist with paresthesia of the ulnar nerve (minor upper 
extremity) are manifested by slight limitation of motion of 
the wrist and no more than moderate incomplete paralysis of 
the ulnar nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
wrist disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5215, § 4.124a, 
Code 8516 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from August 
1956 to October 1958.  A review of his service medical 
records shows that in October 1957 he was treated for a 
fracture of the ulnar edge of the hamate bone (a bone at the 
base of the hand) of the left hand.  On examination in 
October 1957, there was no paresthesia or ulnar nerve problem 
in the left 5th finger.  In May 1958, the veteran presented 
with complaints of wrist pain and swelling.  On orthopedic 
consult, the examiner noted that an X-ray study showed an old 
fracture of the carpal hamate of the left wrist, with early 
arthritic changes, and opined that in the future a fusion 
might be necessary.  At the October 1958 service separation 
examination, the upper extremities were found to be normal.

At a January 1959 VA examination, there was some left wrist 
swelling, but there was no weakness or limitation of motion.  
X-rays were normal.  The diagnosis was a healed fracture of 
the left hand.

In a February 1959 decision, the RO established service 
connection for residuals of a fracture of the left wrist, 
with a 10 percent rating.

At VA examinations in January 1964 and January 1966, the 
veteran complained of stiffness and pain in his left wrist.  
On examination, there was slight thickening in the dorsum of 
the left wrist in the region of the 4th metacarpal. There was 
no limited motion of the wrist, hand, or fingers.  There was 
good strength, grip, and grasp, and there was no atrophy or 
weakness.  X-rays were normal.  The diagnosis was residuals 
of injury to the left wrist.

There are no subsequent medical records until the 1990s.  VA 
outpatient treatment records dated from June 1994 to August 
1994 reflect treatment for a left wrist condition and left 
thoracic outlet syndrome.  A June 1994 treatment note shows 
that the veteran complained of cysts on his hand, and that he 
reported that he had been diagnosed with carpal tunnel 
syndrome.  On examination, there was some deformity of the 
metacarpal joints on the dorsum of the hand, limited wrist 
motion, tenderness, and small synovial cysts.  The diagnoses 
were post-traumatic arthritis of the left hand and wrist, and 
questionable carpal tunnel syndrome.  A June 1994 X-ray study 
of the left wrist and hand was essentially within normal 
limits.  On subsequent consult by the hand clinic, the 
examiner noted that the veteran had a history of a fracture 
of the left carpus, a history of osteoarthritis, and a 
history of left thoracic outlet syndrome with impairment at 
the elbow, wrist, and ulnar nerve.  The veteran complained of 
numbness on the ulnar side of his left hand and forearm with 
pain, and said he had pain with any use of his hands.  On 
examination, there was tenderness over the entire wrist, and 
there was normal range of motion of the wrists and digits, 
although the latter were stiff.  The hands were warm, pink, 
and moist, with a strong grip and pinch, right greater than 
left.  There was numbness of all digits on Phalen test, more 
on the ulnar side, and there was a positive Tinel sign at the 
left elbow.  There was tenderness to tapping over the left 
median nerve.

At an October 1994 VA orthopedic examination, the veteran 
complained of soreness and numbness.  He reported that he had 
been given various diagnoses, including carpal tunnel 
syndrome.  On examination, there was prominence and deformity 
of the 4th metacarpal, with a bony mass at the base of the 2nd 
metacarpal on the dorsum.  There was atrophy of the 
hypothenar muscles of the left hand, and some fullness of the 
ulnar aspect of the wrist.  Range of motion of the wrist was 
good, and strength of the hand was slightly diminished.  
There was some hypesthesia on the fingers of the left hand 
and some tenderness over the carpal tunnel.  An X-ray study 
of the left wrist and hand showed a tiny corticated osseous 
fragment between the hamate and triquetrum, probably an old 
chip fracture.  The diagnoses were fracture of the left 
wrist/hand, questionable 4th metacarpal with some residual 
deformity, osteophyte formation, questionable ganglia, 
questionable carpal tunnel syndrome, and questionable 
thoracic outlet syndrome.

By a letter dated in December 1997, the veteran's 
representative asserted that the service-connected left wrist 
condition was manifested by severe pain, limitation of 
motion, and swelling of the hand, with numbness of the 
fingers.

VA outpatient treatment records dated from December 1997 to 
January 1998 reflect treatment for a variety of conditions.  
A December 1997 treatment note shows that the veteran 
complained of chronic pain in his left hand and pain in his 
4th and 5th fingers.  The examiner noted that Tinel's sign was 
positive, and there was no atrophy.  The diagnostic 
assessment was probable carpal tunnel syndrome.  A December 
1997 X-ray study of the left hand and wrist was normal.  A 
January 1998 Primary Care Initial Patient Assessment shows 
that the veteran reported a medical history of carpal tunnel 
syndrome of both wrists, and arthritis of the left hand.  A 
January 1998 treatment note shows that the veteran had a 
history of status post ulnar nerve release 30 years 
previously, and carpal tunnel syndrome status post release 2 
years previously.  The veteran complained of decreased 
sensation in the left 3rd through 5th fingers with gripping of 
the left hand.  On examination, Phalen and Tinel's signs were 
negative on the left.  The pertinent diagnosis was carpal 
tunnel syndrome.  A January 1998 electromyography/nerve 
conduction study (EMG/NCS) of both upper extremities revealed 
mild median neuropathy at the wrist on the left, mild 
bilateral ulnar neuropathy at the elbows, right greater than 
left, with no active or chronic denervation.

At a March 1998 VA examination, the veteran stated that he 
was right-handed, and complained of left wrist pain and 
numbness in the left 4th and 5th fingers.  On examination, the 
left wrist was tender to palpation, and radial and ulna 
pulses were normal.  There was a palmar scar consistent with 
a carpal tunnel surgery, which the veteran reported was a 
couple of years previously.  There was limitation of motion 
of the wrist, and if pushed by the examiner beyond what the 
veteran could do, there was a kind of outburst of discomfort.  
The grip on the left was noticeably less than that on the 
right.  There was atrophy of the hypothenar muscles of the 
hand, and no differentiation to sharp and dull touch on the 
ulnar nerve distribution of the 4th and 5th fingers and up the 
wrist and onto the forearm.  Range of motion of the left 
wrist was as follows:  dorsiflexion to 70 degrees, palmar 
flexion to 65 degrees, ulnar deviation to 25 degrees, and 
radial deviation to 20 degrees.  He made a normal fist, all 
fingers could be touched by the thumb, and all fingers folded 
to the midline.  Reflexes and pronation were normal.  The 
examiner opined that the veteran had a problem involving the 
ulnar nerve and distribution from nerve pressure entrapment 
somewhere up the forearm, and he suggested that it was at the 
elbow.  A March 1998 X-ray study of the left elbow was 
normal, and an X-ray study of the left wrist showed an old 
chip fracture of the hamate, with subsequent fibrous union, 
and there was evidence of ligament pathology.  The diagnoses 
were residuals of a fracture of the left wrist, paresthesia 
of the ulnar nerve distribution, and status post carpal 
tunnel surgery on the left wrist.

VA outpatient treatment records dated from April to May 1998 
reflect treatment for a variety of conditions.  An April 1998 
nursing note shows that the veteran telephoned the nurse and 
requested pain medication for left wrist pain; he said he had 
been using wrist splints.  He reported that he had been 
gardening which aggravated his wrist pain.  A May 1998 
treatment note shows that the veteran had carpal tunnel 
syndrome and had failed a splint trial.  The examiner 
indicated that a trial of Motrin was planned, and that 
surgery was possible.

In a May 1998 statement, the veteran said he had been advised 
to consider surgery as he had nerve damage and significant 
weakness of the left hand.

By a letter dated in September 1998, the veteran's 
representative asserted that the veteran's functional 
problems with his left hand secondary to his service-
connected condition had markedly increased in severity.  By a 
statement dated in October 1998, he reiterated his 
assertions, and said the veteran's left hand and wrist were 
very severely impaired, with weakness and swelling.

VA outpatient treatment records dated from November 1998 to 
January 1999 reflect treatment for a variety of conditions, 
including bilateral elbow and wrist pain.  In November 1998, 
the veteran complained of right shoulder pain, bilateral 
elbow pain (right greater than left), and bilateral wrist 
pain.  He said that if he bumped his right medial epicondyle, 
he had shooting paresthesias to his fingers, and that he had 
similar symptoms on the left.  He also complained of 
increasing paresthesia and pain in his thumb, index and 
middle finger of both hands.  On examination of the right 
arm, any palpation of the ulnar nerve produced pain and 
significant paresthesias and pain over his distal 4th and 5th 
digits.  The right wrist showed a positive Tinel's sign with 
paresthesias over the right thumb on palpation of the carpal 
canal.  There was normal sensation in the right ulnar, 
radial, and median nerve distribution.  

On examination of the veteran's left elbow, there was pain 
and a subluxal nerve on the cubital tunnel; palpation of such 
caused a positive Tinel's sign with paresthesias shooting 
down to his 4th and 5th digits.  This pain was less than on 
the right.  On palpation of the left carpal canal there was a 
positive Tinel's sign.  Motor strength of the wrist extensors 
and digits was 4 to 5 out of 5.  A December 1998 treatment 
note shows that the veteran complained mostly of right ulnar 
nerve neuropathy and pain in his right elbow.  The examiner 
noted that the veteran had symptoms suggestive of rotator 
cuff tendinopathy bilaterally.  The examiner noted that the 
veteran had reduced strength in the right 5th finger, which 
was "similar to his left noninvolved hand."  The diagnostic 
impression was mild ulnar nerve neuropathy, continuing 
rotator cuff tendinopathy of the right and left sides, and 
mild to moderate degenerative joint disease in the left 
carpus.

At a February 1999 RO hearing, the veteran asserted that his 
service-connected left wrist condition had increased in 
severity to the point that he was unable to perform simple 
tasks with his left hand such as using a screwdriver or 
screwing in a light bulb.  He reported that he had pronounced 
pain, weakness, swelling, stiffness, and limitation of 
motion, and he said that when he moved his wrist, there was a 
cracking noise from his hand.  He testified that he had 
numbness of the fingers.  He stated that when he was driving, 
he was unable to hold the steering wheel for more than five 
or ten minutes, and he was unable to hold a newspaper.  He 
said that a doctor told him that surgery would only worsen 
his condition.  He stated that he had an appointment at the 
VA hand clinic at the West Roxbury VA Medical Center (VAMC) 
later that week.

In a March 1999 memorandum, the West Roxbury VAMC indicated 
that the veteran failed to report for his scheduled 
appointment in February 1999.

In an April 1999 decision, the RO recharacterized the 
service-connected disability as residuals of a fracture of 
the left wrist with paresthesia of the ulnar nerve 
distribution, and granted an increased 20 percent rating.


II.  Analysis

The veteran's claim for an increase in a 20 percent rating 
for his service-connected left wrist disability is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the affected joint, under the 
appropriate limitation-of-motion code.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation-of-motion code, a 
10 percent rating will be assigned for each major joint or 
group of minor joints so affected by arthritis.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.

The maximum rating for limitation of motion of a wrist is 10 
percent, and such is warranted when there is limitation of 
dorsiflexion to less than 15 degrees or when palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71a, Code 
5215.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, which 
pertains to paralysis of the ulnar nerve, a 10 percent rating 
is assigned for mild incomplete paralysis of the ulnar nerve 
of the minor hand.  A 20 percent rating is warranted when 
there is moderate incomplete paralysis, and a 30 percent 
rating is warranted when there is severe incomplete 
paralysis.

The veteran's service-connected left wrist disability was 
initially characterized as residuals of a fracture of the 
left wrist and rated under the criteria pertaining to 
traumatic arthritis.  In an April 1999 decision, the RO 
recharacterized the service-connected disability as residuals 
of a fracture of the left wrist with paresthesia of the ulnar 
nerve distribution, and rated the service-connected 
disability under the criteria pertaining to impairment of the 
ulnar nerve.

The evidence shows the veteran fractured his left wrist 
hamate bone (minor upper extremity) during service in 1957.  
The hamate is one of the carpal bones of the wrist.  See 
38 C.F.R. § 4.71, Plate III.  Service medical records show 
that there was no paresthesia or ulnar nerve problem in the 
left 5th finger; he was later found to have early arthritic 
changes in the carpal hamate of the left wrist.  However, the 
1958 service separation examination showed normal upper 
extremities.  Post-service VA examinations in 1959, 1964, and 
1966 showed complaints of left wrist pain and swelling, but 
there were no findings of limitation of motion or other 
functional impairment; there was no evidence of any related 
neurological problem; and X-rays of the left wrist were 
normal.

Subsequent VA medical records dated in the 1990s reflect 
treatment for bilateral carpal tunnel syndrome, bilateral 
ulnar neuropathy, and left thoracic outlet syndrome, with 
neurological symptoms in both upper extremities.  A January 
1998 EMG/NCS showed mild median neuropathy at the wrist on 
the left, and mild bilateral ulnar neuropathy at the elbows, 
right greater than left, with no active or chronic 
denervation.

At a March 1998 VA examination, the left wrist was tender to 
palpation.  There was a palmar scar consistent with a carpal 
tunnel surgery.  There was limitation of motion of the wrist, 
with pain at the endpoint if motion was forced.  Left grip 
strength was decreased, there was atrophy of the hypothenar 
muscles of the hand, and no differentiation to sharp and dull 
touch on the ulnar nerve distribution of the 4th and 5th 
fingers and up the wrist and onto the forearm.  Range of 
motion of the left wrist was as follows:  dorsiflexion to 70 
degrees, palmar flexion to 65 degrees, ulnar deviation to 25 
degrees, and radial deviation to 20 degrees.  This represents 
normal dorsiflexion and radial deviation, and slightly 
decreased palmar flexion and ulnar deviation.  See 38 C.F.R. 
§ 4.71, Plate I.  He made a normal fist, all fingers could be 
touched by the thumb, and all fingers folded to the midline.  
The examiner opined that the veteran had a problem involving 
the ulnar nerve and distribution from nerve pressure 
entrapment somewhere up the forearm, and he suggested that it 
was at the elbow.  A March 1998 X-ray study of the left wrist 
showed an old chip fracture of the hamate, with subsequent 
fibrous union, and evidence of ligament pathology.  The 
diagnoses were residuals of a fracture of the left wrist, 
paresthesia of the ulnar nerve distribution, and status post 
carpal tunnel surgery on the left wrist.

VA outpatient treatment records dated from November 1998 to 
December 1998 show that the veteran complained of pain and 
paresthesias in both upper extremities, right worse than 
left.  Strength was reduced in both wrists and fingers. In 
December 1998, the examiner diagnosed mild ulnar nerve 
neuropathy, continuing rotator cuff tendinopathy of the right 
and left sides, and mild to moderate degenerative joint 
disease in the left carpus.

The evidence as a whole demonstrates the veteran has slight 
limitation of motion of the left wrist, although the 
limitation is not to the degree required for a compensable 
rating under Code 5215, even when the effects of pain are 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet.App. 202 (1995).  Assuming the presence of arthritis 
with at least some limitation of motion, a 10 percent rating 
may be assigned under Codes 5003 and 5010, but such is less 
than the 20 percent rating the RO has assigned under Code 
8516 which pertains to impairment of the ulnar nerve.  

The historical medical evidence demonstrates that the 
veteran's initial left wrist injury in service did not 
involve neurological damage, and demonstrates that 
neurological symptoms were first shown many years after 
separation from service.  The medical evidence also 
demonstrates that the veteran has multiple non-service-
connected disorders (including carpal tunnel syndrome and 
left thoracic outlet syndrome) which produce neurological 
symptoms in both upper extremities.  The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
not permitted.  38 C.F.R. § 4.14.  It does not appear that a 
medical professional has actually linked any of the current 
neurological symptoms in the left upper extremity with the 
left wrist fracture in service.  Nonetheless, the RO has 
recently included left ulnar nerve paresthesia as part of the 
service-connected residuals of the left wrist fracture, and 
the Board has considered all left ulnar nerve impairment when 
rating the disability.

The evidence shows that the veteran currently has slightly 
decreased left hand grip strength, decreased sensation, 
atrophy of the hypothenar muscles, normal dorsiflexion, 
slightly decreased palmar flexion, and he is able to make a 
fist, touch all fingers to his thumb, and fold all fingers to 
the midline.  A 1998 EMG/NCS showed mild neuropathy.  The 
Board finds that such symptomatology demonstrates no more 
than moderate incomplete paralysis of the minor hand.  An 
increased 30 percent rating is not warranted for the left 
wrist disability as the medical evidence does not demonstrate 
that the veteran has severe incomplete paralysis of the ulnar 
nerve.  38 C.F.R. § 4.124a, Code 8516.

The Board finds that the preponderance of the evidence is 
against the claim for an increase in the 20 percent rating 
for a left wrist disability.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for a left wrist disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

